Citation Nr: 0731811	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-17 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to May 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which determined that the veteran did not meet the 
basic edibility requirements for nonservice-connected pension 
benefits.


FINDING OF FACT

The veteran did not serve during a period of war.


CONCLUSION OF LAW

The basic eligibility requirements for nonservice-connected 
disability pension benefits are not met.  38 U.S.C.A. §§ 101, 
107(a), 1521 (West Sup. 2005); 38 C.F.R. §§ 3.1, 3.3, 3.203 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks nonservice-connected pension benefits.  
Pension is provided for a veteran with honorable active 
military service of 90 days or more during a period of war 
(or discharge or release from service during a period of war 
for a service- connected disability) who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's willful misconduct and who meets 
certain annual income limitation requirements.  38 U.S.C.A. § 
1521; 38 C.F.R. § 3.3(a)(3).

Eligibility for VA pension benefits requires an initial 
showing that the veteran served on active duty for at least 
90 days during a period of war.  See 38 U.S.C.A.  § 1521; 38 
C.F.R. §§ 3.2, 3.3.  The term "period of war" is currently 
defined by statute to mean the Spanish-American War (from 
April 21, 1898 to July 4, 1902), the Mexican border period 
(from May 9, 1916 to April 5, 1917), World War I (April 6, 
1917 to November 11, 1918), World War II (December 7, 1941 to 
December 31, 1946), the Korean conflict (June 27, 1950 to 
January 31, 1955), the Vietnam era (February 28, 1961 to May 
7, 1975, for veterans serving in Vietnam, and from August 5, 
1964 to May 7, 1975, for all other cases), and the Persian 
Gulf War (from August 2, 1990 and ending on a date yet to be 
prescribed).  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2 .

VA's determination of whether a claimant's service meets the 
threshold statutory requirements is dependent upon service 
department records verifying the character of a claimant's 
service.  See 38 C.F.R. § 3.203.  A claim for nonservice-
connected pension benefits by a claimant whose service 
department records fail to show threshold eligibility lacks 
legal merit or legal entitlement and must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In this case, the record shows that the veteran never served 
during a period of war.  In this regard, his DD Form 214 
shows that he served on active duty from May 28, 1959, to May 
27, 1962, which is subsequent to the Korean War and prior to 
the Vietnam War.  No other service has been verified.  Since 
this period does not involve a period of war, the veteran 
does not meet the eligibility requirements for nonservice-
connected pension benefits. 

The veteran claims that he had a second period of military 
service from September 1, 1963, to September 18, 1970, which 
is during the Vietnam War.  However, no evidence supports 
this assertion.  In support of his claim, the veteran 
submitted two certificates of training - one from the U.S. 
Army Chemical School, dated in June 1965, and the other from 
the U.S. Army Training Center, dated in August 1966.  These 
certificates, however, do not establish that the veteran 
served on active duty during that time.  Indeed, the service 
department attempted to verify this alleged period of 
service, but concluded that the veteran's only service was 
from May 1959 to May 1962.  Thus, the record only provides 
evidence against the claim.

In conclusion, the veteran's service records show that he did 
not serve during a period of war.  Hence, absent 90 days of 
wartime service, the veteran lacks basic qualification for 
nonservice-connected disability pension benefits.  See 38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(iii).  Absent basic 
qualifying service, the veteran's claim for nonservice-
connected pension benefits must be denied as a matter of law.  
See Sabonis, 6 Vet. App. at 430.

It is important for the veteran to understand that since he 
receives compensation from Social Security, it is unlikely 
that he would meet the financial maximums required to receive 
a VA pension, which is based on need.

Since the claim has been denied as a matter of law, the 
notice and assistance provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable.  See §§ 
5103(a), 5103A; 38 C.F.R. § 3.159(b)(1).  In this regard, VA 
must refrain from providing assistance in obtaining evidence 
when the appellant, as in this case, is ineligible for the 
benefit sought "because of lack of qualifying service, lack 
of veteran status, or other lack of legal entitlement."  38 
C.F.R.            § 3.159(d).  See also VAOPGCPREC 5- 2004; 
Mason v. Principi, 16 Vet. App. 129 (2002).  As such, no 
further action is required pursuant to the VCAA.

ORDER

The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at  http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)




 Department of Veterans Affairs


